DETAILED ACTION
1.	This action is made Final in response to applicants Amendments / Request for Reconsideration filed 1/29/21.  Claim 1 is cancelled; claims 2, 8, 14 and 20-21 are amended; claims 22-23 are added.  Claims 2-23 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 2-23 are rejected under 35 U.S.C. 103 as being unpatentable over Helmstetter et al. (US Pat. No. 6,565,452) in view of Chao et al. (US Pub. No. 2011/0159986) and further in view of Sargent et al. (US Pub. No. 2014/0080622). 
As per claims 2 and 22, Helmstetter et al. teaches a golf club comprising: a shaft 48; a golf club head including a crown and a sole (Fig. 7) the golf club head having a body 61  formed from an injection molded thermoplastic material (column 9, lines 26-35); a metal face plate frame 60 (column 7, lines 33-42) permanently connected to the body 61 (column 9, lines 35-56) and including a peripheral edge (Fig. 7, peripheral portion of return 74) and defining a front opening 45 configured to receive a face plate 72 (Fig. 7; column 7, lines 33-56), the metal face plate frame 60 being distinct from the body 61 (Fig. 7) and; wherein the thermoplastic material of the body is a first thermoplastic composite material (column 9, lines 26-35) but does not expressly disclose a first thermoplastic composite material comprising chopped fibers. However, the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Chopped fiber based thermoplastic composite materials  are a known material within the golfing art, suitable for their high strength, low weight, durable, and suitable for flexible design. As extrinsic evidence, examiner cites to Lafortune et al. (US Pub. No. 2016/0332040) for its recognizition of the suitable qualities of a thermoplastic composite material comprising chopped fibers (paragraph [0026]). At time of applicant’s invention, one having ordinary skill in the art would have found it obvious to use a thermoplastic composite material comprising chipped fibers to provide a body portion with high strength, low weight, durability, and suitable for precise and complex shaping. 
Helmstetter et al. does not expressly teach at least one composite insert connected to the body as claimed. However, Chao et al., directed to the analogous art of golf club heads, teaches such features as a composite insert 50/52 connected to golf club body 12 (paragraphs [0043]-[0046]). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to incorporate the composite inserts of Chao et al. into the golf club of Helmstetter et al. The motivation to combine is to free up discretionary mass to increase MOI (See Chao et al. paragraph [0042]-[0043]). The proposed combination is considered to have a reasonable expectation of success because Helmstetter et al. and Chao et al. each teach composite materials for the golf club body. Regarding the claimed ratio of the outer surface of the body contra outer surface of the composite insert, Chao et al. inherently teaches this feature but does not expressly disclose its numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Unidirectional fiber composites are a known material within the golfing art, suitable for providing desirable acoustics on a golf club (paragraph [0090] of Hayase et al. (US Pub. No. 2013/0109502) cited as extrinsic evidence), high fracture toughness (paragraph [0099] of Rae et al. (US Pub. No. 2006/0079349) cited as extrinsic evidence) and reduction in energy loss at impact, increasing the carry of the ball (paragraph [0016] of Oyama (US Pub. No. 2005/0215352) cited as extrinsic evidence. At time of applicant’s invention, one having ordinary skill in the art would have found it obvious to use a second composite material comprising UD fibers to provide insert portions with desirable acoustics, high fracture toughness and to promote increased carry distance. 
Lastly, Helmstetter teaches a grip attached to the shaft (column 7, lines 23-24) but does not expressly disclose a FCT component connected to the shaft, the golf club head being connected to the FCT component. However, Sargent et al., directed to the analogous art of golf 
As per claim 3 and 5, Helmstetter teaches wherein the face plate 72 includes a metal material (column 7, lines 40-45), but does not expressly teach wherein the face plate includes a composite material. However, tertiary reference Sargent et al. teaches wherein the face plate includes a composite material (paragraphs [0397], [0432]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to use a composite material in the face plate to provide desirable acoustics at impact, reduce club weight, and improve vibrational response. 
As per claims 4 and 6, secondary reference Chao et al. teaches wherein the at least one composite insert includes a crown and a sole composite insert (paragraph [0042]-[0043])., and, wherein the at least one composite insert is one of a crown insert, a sole insert or both a crown insert and a sole insert Id. The motivation to combine is the same as stated above.    
As per claims 7, Helmstetter does not expressly teach connecting at least one weight to the sole.  However, tertiary reference Sargent teaches such features to be known in the golf club head art (Fig. 93B). At the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to position a movable weight members connected to the sole to lower CG, increase launch angle. 

As per claim 12, secondary reference Chao et al. teaches a crown and sole insert 50, 52 as opposed to two sole inserts as claimed. However, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating a sole insert would have been obvious in the art at time of applicant’s filing, as no new and unexpected result is achieved. In fact, applicant’s specification teaches wherein either single sole insert or two sole inserts can be used. With two inserts, a more precise desired mass distribution can be achieved. 
As per claim 19, tertiary reference Sargent teaches wherein weight member 9340 is movable (along the sole channel). The motivation to combine is the same as stated above. In addition, the movable weight member provides customized CG location. 
As per claims 20-21, secondary reference Chao et al. teaches wherein the at least one composite insert 52 is a thermoset material (paragraph [0046]) connected to a return portion that extends rearwardly towards an aft portion of the club head by a return portion depth (Fig.’s 1-2, 6), but does not expressly disclose this value. However, per MPEP 2144.04, the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, the depth of the return portion is proportional to overall weight of the club, as it increases, club weight increases, and vice-versa. The CG, MOI, and structural integrity is therefore effected. One ordinary skill in the art would have found it obvious to scale the depth to an amount within the claimed ranges 
As per claim 23, Helmstetter et al. teaches wherein: the golf club head has a crown height as measured relative to a ground plane when the body is in an address position, and there is a first crown height at a face-to-crown transition zone where the face plate connects to the crown near a front end of the body, a second crown height at a crown-to-skirt transition zone where the crown connects to a skirt of the golf club head near a rear end of the body, and a maximum crown height located on the crown rearward of the first crown height and forward of the second crown height, and the maximum crown height is greater than both the first and second crown heights (Fig. 4). As stated above, Helmstetter et al. does not teach a crown insert. And as stated above, secondary reference Chao et al. teaches such a feature (Fig. 3). The motivation to combine is the same as stated above. In making the proposed modification, the combination is considered to meet the requirement of claim 23 since the crown maximum height is shown to be spaced from the interface of the body 62 and face portion 60, which one ordinary skill in the art would understand is where the crown insert would be positioned. Furthermore, and similar to the application of In re Aller in the claimed surface area ratio of the crown insert addressed in claim 1, the larger the crown insert the closer to the interface the crown insert is positioned. As claim 1 meets the requirement that the ratio is less than 0.90, it is clear the crown insert is large and takes up most of the crown portion. 

4.	Claim 23 is also rejected under 35 U.S.C. 103 as being unpatentable over Helmstetter et al. (US Pat. No. 6,565,452) in view of Chao et al. (US Pub. No. 2011/0159986) and further in view . 
As per claim 23, examiner cites to Oyama for its express teaching of positioning a crown insert at a maximum crown height (Fig. 4). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to structure the crown insert height of Helmstetter et al. as modified by Chao et al., in the manner as shown by Oyama, for the expected purpose of providing desirable weight savings and low cg. 

Response to Arguments
5.	Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the requested documentation for the application of Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07, said documentation is provided above in the body of the rejection. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711